Citation Nr: 1636470	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 2000 to April 2003.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in the November 2013 DBQ (which indicated that the Veteran is totally occupationally impaired) and a December 2013 DBQ addendum, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD. 

2.  The competent and probative evidence of record supports a finding that the Veteran experienced an in-service incident or stressor that led to the development of PTSD.

CONCLUSION OF LAW

PTSD was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014). In light of the favorable decision to grant the Veteran's claim of service connection for PTSD, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

Service Connection Claim 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The pertinent regulation provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f) (1) (2015).  However, in order to grant service connection for PTSD to a non-combat Veteran, there must be credible evidence to support the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 3.304 (f) (3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304 (f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist. 

The record shows that the Veteran has been diagnosed as having PTSD and that his PTSD has been linked to his asserted stressor of almost being drawn into a plane engine and having to be rescued by a co-worker. See November 2013 DBQ examination, and December 2013 addendum.   Thus, the outcome of the claim for service connection for PTSD will be determined on whether the Veteran's stressor can be verified.

There is no evidence that the Veteran engaged in combat, and his stressor is not related to any fear of hostile military or terrorist activity during service.  Thus, they cannot be verified upon the Veteran's statements alone or the corroboration of a VA psychiatric professional. As noted, the Veteran contends that his PTSD is related primarily to almost being "sucked in" into the engine of an aircraft.  

In reviewing the record, the Veteran served in the U.S. Air Force and had a military occupational specialty (MOS) of crew chief working on aircraft.  The Board notes that the Veteran is service connected for adjustment disorder, based on which he was separated from service. The service personnel records that address his separation note that on October 7, 2002, he was removed from his duties due to intense anxiety symptoms in the performance of his duties as a crew chief, and that prior to this date he had to have a co-worker intervene to take over the ground handling of a taxiing F-15 aircraft. See February 12, 2003 Memorandum from the Life Skills Support Center at Tyndal AFB regarding the Veteran's medical condition.

The Board finds that this personnel record is sufficient to corroborate the Veteran's assertion that he was almost sucked into a plane engine and had to be rescued by a co-worker. His stressor statement is also consistent with the circumstances of his service in the Air Force as a crew chief working on planes. Accordingly, the Veteran has presented a verified stressor, and he has been given a valid PTSD diagnosis based on this stressor. 

For these reasons, the Board finds that the preponderance of the evidence supports  the Veteran's claim of entitlement to service connection for PTSD.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted. 




______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


